PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Lau et al.
Application No. 16/653,635
Filed: 15 Oct 2019
For: SYSTEM AND METHOD FOR WEB ENABLED APPLICATION EXECUTION AND MANAGEMENT
:
:
:
:	DECISION ON PETITION
:
:
:

This is a sua sponte decision, withdrawing the holding of abandonment.

Background

On August 11, 2021, an Office action requiring restriction and/or election of species was mailed, setting a two (2)-month shortened statutory period for reply. On January 18, 2022, a Notice of Abandonment was mailed, stating no reply was received. On February 1, 2022, a response to the restriction requirement was filed, accompanied by a four (4) month extension of time.
 
The application file

The Notice of Abandonment states that the application is abandoned in view of applicant’s failure to timely file a response to the Office action mailed August 11, 2021. The Notice stated that no reply was received. The reply received February 1, 2022 was filed with an appropriate extension of time within six (6) months of the mailing of the Office action requiring restriction and/or election mailed August 11, 2021. 

Analysis and conclusion

As the reply filed February 1, 2022, was timely filed in response to the Office action mailed August 11, 2021, the application did not become abandoned. Therefore, there is no abandonment in fact.
 
In view of the foregoing, the holding of abandonment is WITHDRAWN. The notice of abandonment is vacated.

The application is referred to Technology Center Art Unit 2449 for further processing in due course.
 



/DOUGLAS I WOOD/Attorney Advisor, OPET